EXHIBIT 10.1



W. R. GRACE & CO. (the "Company")
NONSTATUTORY STOCK OPTION

The W. R. Grace & Co. 20__ Stock Incentive Plan ("Plan")
Granted To:    [FIRST NAME LAST NAME]    
Date of Grant:    [OPTION DATE]
Expiration Date:    [EXPIRE DATE]    
In accordance with the Plan (a copy of which is attached), you have been granted
an Option to purchase [TOTAL SHARES GRANTED] shares of Common Stock, as defined
in the Plan ("Option"), upon the following terms and conditions:
(1)The purchase price is [OPTION PRICE]
(2)Subject to the other provisions hereof, this Option shall become exercisable
as follows:
[# SHARES] shares on [VEST DATE 1]
[# SHARES] shares on [VEST DATE 2]
[# SHARES] shares on [VEST DATE 3]
Once exercisable, an installment may be exercised at any time, in whole or in
part, until the expiration or termination of this Option.
(3)This Option shall not be treated as an Incentive Stock Option (as such term
is defined in the Plan).
(4)This Option may be exercised only by accessing your account at
www.etrade.com/stockplans. E*Trade Financial can also be reached by phone at
(800) 838-0908 or (650) 599-0125 if calling from outside the United States and
Canada. E*Trade Financial will coordinate the exercise with the Company. The
purchase price shall be paid in cash or, with the permission of the Company
(which may be subject to certain conditions), in shares of Common Stock or in a
combination of cash and such shares (see section 6(a) of the Plan).
(5)Neither this Option nor any right thereunder nor any interest therein may be
assigned or transferred by you, except by will or the laws of descent and
distribution. This Option is exercisable during your lifetime only by you. If
you cease to serve the Company or a Subsidiary (as defined in the Plan), this
Option shall terminate as provided in section 6(d) of the Plan, subject,
however, to the following:
(a) Notwithstanding section 6(d)(i) of the Plan, in the event of a voluntary
cessation of your service without the consent of the Committee, any portion of
this Option that is vested as of the date of such cessation of service shall
terminate as of the 45th day following the date of such cessation of service;



--------------------------------------------------------------------------------

EXHIBIT 10.1



(b)
Notwithstanding any provision of the Plan:

(i) If you retire or otherwise cease employment, and, as of your cessation of
employment, you have attained the age of 55 but not age 62 (and the sum of your
age and years of service equals or exceeds 60), then a pro-rated portion of this
Option (pro-rated as specified in the next sentence) shall vest and become
exercisable as of the date of your cessation of employment, provided that such
portion shall terminate (and no longer be exercisable) the sooner of (1) the
date such portion would expire in the normal course or (2) three years after the
date of your cessation of employment. Such pro-rated portion shall equal the
total number of shares underlying this Option multiplied by a fraction, the
numerator of which is the number of whole calendar months elapsed since the Date
of Grant and the denominator of which is [NUMBER OF WHOLE CALANDAR MONTHS IN
VESTING PERIOD] .
(ii) If you retire or otherwise cease employment prior to the date on which the
first installment of this Option becomes exercisable and, as of your cessation
of employment, you have attained age 62, a pro-rated portion of this Option
(pro-rated as specified in the next sentence) shall vest and become exercisable
as of the date of your cessation of employment, provided that such portion shall
terminate (and no longer be exercisable) the sooner of (1) the date such portion
would expire in the normal course or (2) three years after the date of your
cessation of employment. Such pro-rated portion shall equal the total number of
shares underlying this Option multiplied by a fraction, the numerator of which
is the number of whole calendar months elapsed since the Date of Grant and the
denominator of which is [NUMBER OF WHOLE CALANDAR MONTHS IN VESTING PERIOD].
(iii) If you either (A) retire or otherwise cease employment on or following the
date on which the first installment of this Option becomes exercisable and, as
of your cessation of employment, you have attained age 62, or (B) die or become
incapacitated, then this Option shall continue to vest and be exercisable in the
normal course, provided that this Option shall terminate (and no longer be
exercisable) three years after you cease employment.
(iv) Any portion of this Option that does not become exercisable in accordance
with this section 5(b) shall terminate as of the date you cease employment.
(c)
In the event you should become incapacitated or die and neither you nor your
legal representative(s) or other person(s) is entitled to exercise this Option
to the fullest extent possible on or before its termination, then the Company
shall pay you, your legal representative(s) or such other person(s), as the case
may be, an amount of money equal to the Fair Market Value (as defined under the
Plan) of any shares remaining subject to this Option on the last date it could
have been exercised, less the aggregate purchase price of such shares.

(6)With respect to this Option, if you are an executive officer or any other
employee of the Company who is subject to stock ownership guidelines (“Company
Officers”), then you may elect “Net Settlement” (as defined in the next
sentence) upon the exercise of any portion of this Option (which is otherwise
vested and exercisable). “Net



--------------------------------------------------------------------------------

EXHIBIT 10.1



Settlement” means the satisfaction (at the election of a Company Officer) of the
exercise price and tax withholding due in respect to the exercise of any portion
of this Option, by delivering shares of the Company’s common stock to the
Company, which would otherwise be delivered to the Company Officer upon such
exercise.
(7)If you are or become an employee of a Subsidiary, the Company's obligations
hereunder shall be contingent on the Subsidiary's agreement that (a) the Company
may administer this Plan on its behalf and, (b) upon the exercise of this
Option, the Subsidiary will purchase from the Company the shares subject to
exercise at their Fair Market Value on the date of exercise, such shares to be
then transferred by the Subsidiary to you upon your payment of the purchase
price to the Subsidiary. Where appropriate, such approval and agreement of the
Subsidiary shall be indicated by its signature below. The provisions of this
paragraph and the obligations of the Subsidiary so undertaken may be waived by
the Company, in whole or in part, at any time or from time to time.
(8)The grant, vesting, and exercise of this Option shall be subject to your
continued compliance with the restrictive covenants as set forth in Annex A
hereto.
(9)The Plan is hereby incorporated by reference. Terms defined in the Plan shall
have the same meaning herein. This Option is granted subject to the Plan and
shall be construed in conformity with the Plan.
W. R. GRACE & CO.
[a20finaloptionagreeme_image1.gif]
By: ________________
Elizabeth Brown






This document constitutes part of a
prospectus covering securities that have
been registered under the Securities Act of 1933.





--------------------------------------------------------------------------------

Annex A    EXHIBIT 10.1





Restrictive Covenants-Option Grants




1.
Noncompetition.



(a) For a period of [____] months after you are no longer employed (for any
reason whatsoever) by the Company, you will not, without the prior written
consent of an authorized officer of the Company, (a) directly or indirectly
engage in or (b) assist or have any active interest in (whether as a proprietor,
partner, stockholder, officer, director or any type of principal whatsoever
(provided that ownership of not more than 2% of the outstanding stock of a
corporation traded on a national securities exchange shall not of itself be
viewed as assisting or having an active interest), or (c) enter the employment
of or act as an agent, broker or distributor for or adviser or consultant to any
person, firm, corporation or business entity that is (or is about to become)
directly or indirectly engaged in the development, manufacture or sale of any
product that competes with or is similar to any product manufactured, sold or
under development by the Company at any time while you are employed by the
Company, in any area of the world in which such product is, at the time you
cease to be employed, manufactured or sold by the company; provided that this
restriction shall apply only with respect to the products with whose
development, manufacture, or sale you were concerned or connected in any way
during the 12 month period immediately prior to your ceasing to be an employee
of the Company.


(b) You hereby acknowledge and confirm that the business of the Company extends
throughout substantial areas of the world. During the course of your employment
with the Company, your involvement with the business of the Company may vary as
to products and geographic area. It is the Company’s practice to enforce this
noncompetition covenant only to the extent necessary to protect the Company’s
legitimate interests commensurate with your involvement with the business of the
Company during your employment, and you acknowledge and confirm that the Company
may enforce this noncompetition covenant consistent with such practice.
    
2.
Nonsolicitation of Customers



(a)You agree that during the [___] period immediately following cessation of the
your employment with the Company for any reason whatsoever, you shall not, on
your own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise, without the prior
written consent of an authorized officer of the Company, solicit, contact, call
upon, communicate with or attempt to communicate with any customer or prospect
of the Company, or any representative of any customer or prospect of the
Company, with a view to sell or provide any product, equipment, or service
competitive or potentially competitive with any product, equipment, or service
sold or provided or under development by Company during the 12 months
immediately preceding cessation of your employment with the Company; provided
that the restrictions set forth in this paragraph shall apply only to customers
or prospects of the Company, or representative of customers or prospects of the
Company, with whom you had contact during such 12-month period. The actions
prohibited by this covenant shall not be



--------------------------------------------------------------------------------

Annex A    EXHIBIT 10.1



engaged in by you directly or indirectly, whether as manager, salesman, agent,
sales or service representative, engineer, technician or otherwise.


3.
Nonsolicitation of Employees. You agree that during the [____] period
immediately following cessation of your employment with the Company for any
reason whatsoever, you shall not, on your behalf or on behalf of any person,
firm, partnership, association, corporation or business organization, entity or
enterprise, without the prior written consent of an authorized officer of the
Company, recruit, solicit, or induce, or attempt to recruit, solicit, or induce,
any employee of the Company (with whom you had contact or supervised during the
term of your employment with the Company) to terminate their employment
relationship with the Company or to perform services for any other person, firm,
corporation or business organization or entity.



4.
You acknowledge that were you to breach the provisions of any of these
restrictive covenants, the injury to the Company would be substantial,
irreparable, and impossible to measure and compensate in money damages alone.
You therefore agree that, in addition to provable damages, the Company may seek,
and agrees that a court of competent jurisdiction should grant, preliminary and
permanent injunctive relief prohibiting any conduct by you that violates any of
these covenants.



5.    Plan Terms. This Annex A shall be governed pursuant to the terms of the
Plan.





